Judgment, Supreme Court, New York County (Budd G. Goodman, J., at Parker hearing; William Leibovitz, J., at jury trial and sentence), rendered January 31, 2001, convicting defendant of criminal sale of a controlled substance in the third degree, criminal sale of a controlled substance in or near school grounds, and criminal possession of a controlled substance in the third degree, and sentencing him to concurrent terms of 3 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). The credible evidence warranted the conclusion that defendant was a participant in the drug transaction.
The court properly denied defendant’s motion for reassignment of counsel. At no time did defendant state any reason for this request, and as a result there was no basis for any inquiry by the court (see People v Sides, 75 NY2d 822 [1990]).
Defendant, who arrived in court on his scheduled trial date but absconded from the courtroom, “unambiguously indicate[d] a defiance of the processes of law sufficient to effect a forfeiture” of his right to be present, and was properly tried in absentia (People v Sanchez, 65 NY2d 436, 444 [1985]). Furthermore, the People made diligent efforts to locate defendant (see People v Arellano, 291 AD2d 329 [2002], lv denied 98 NY2d 694 [2002]; People v Rodriguez, 174 AD2d 405 [1991], lv denied 78 NY2d 1080 [1991]). Concur—Tom, J.P., Marlow, Sullivan, Nardelli and Williams, JJ.